NO. 07-06-0345-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                               OCTOBER 23, 2006
                        ______________________________

                        JEFFREY D. CALVERT, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE
                      _________________________________

             FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                    NO. 2575; HONORABLE RON ENNS, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant, Jeffery D. Calvert, attempts to appeal from the denial of a Motion for

Nunc Pro Tunc. We dismiss for want of jurisdiction.


      Appellant was convicted of Aggravated Sexual Assault on October 10, 1994, and

assessed court costs as part of sentencing. On November 3, 2005, the trial court issued

an Inmate Trust Account Order to the Texas Department of Criminal Justice ordering that

the assessed court costs be paid from appellant’s inmate trust account. In May of 2006,

appellant filed a Motion for Correction of the Record Nunc Pro Tunc contending that the
trial court erred in deducting the court costs from his inmate trust account. On July 26,

2006, the trial court wrote a letter declining appellant’s request to correct the record.

Subsequently, appellant appealed the trial court’s denial of his motion for nunc pro tunc.


       The denial of a motion nunc pro tunc is not an appealable order. See Allen v. State,

20 S.W.3d 164, 165 (Tex.App.–Texarkana 2000, no pet.); See also State v. Ross, 953
S.W.2d 748, 755 (Tex.Crim.App. 1997). Therefore, we must dismiss this appeal for want

of jurisdiction.




                                         Mackey K. Hancock
                                             Justice



Do not publish.




                                            2